PER CURIAM.
We reverse the order of the trial court denying appellant’s motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. The state concedes error based on the recent decision of Brooks v. State, 630 So.2d 527 (Fla.1993). This cause is remanded to the trial court with directions to correct appellant’s sentence. On remand, appellant’s sentence imposed under Count II shall continue to run consecutive to the sentence imposed under Count I. Appellant’s sentence imposed under Count III shall continue to run consecutive to the sentence imposed under Counts I and II. Appellant’s habitual offender and three-year minimum mandatory sentence imposed under Count IV shall be corrected to run concurrently with the sentence imposed under Count III. The cause is affirmed in all other respects.
REVERSED in part and REMANDED for resentencing.
MINER, MICKLE, and DAVIS, JJ., concur.